                                                         HONORABLE RICHARD A. JONES
1
2
3
4
5
                            UNITED STATES DISTRICT COURT
6                          WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
7
     TAN VAN VO
8
                  Petitioner,
9                                                      Case No. 2: 19-cv-00151-RAJ-BAT
            v.
10                                                     ORDER ADOPTING REPORT
     RON HAYNES,                                       AND RECOMMENDATION
11
                  Respondent.
12
13          The Court, having reviewed Petitioner’s 28 U.S.C. § 2254 habeas petition, the
14   Report and Recommendation of the Honorable Brian A. Tsuchida, Chief United States
15   Magistrate Judge, the parties’ objections or responses to that Report and
16   Recommendation, and the remaining record, finds and ORDERS as follows:
17          1. The Report and Recommendation is ADOPTED;
18          2. Petitioner’s 28 U.S.C. § 2254 habeas petition is DENIED and the case is
19          DISMISSED;
20          3. Petitioner is GRANTED a certificate of appealability; and
21          4. The Clerk shall send a copy of this Order to the parties and to Judge Tsuchida.
22
            DATED this 14th day of February 2020.
23
24                                                    A
25                                                    The Honorable Richard A. Jones
                                                      United States District Judge
26
27
28   ORDER – 1
